United States Court of Appeals
                                                                              Fifth Circuit
                                                                            F I L E D
                       UNITED STATES COURT OF APPEALS                       February 2, 2004
                                FIFTH CIRCUIT
                                                                       Charles R. Fulbruge III
                                                                               Clerk
                                   No. 03-10182
                                 Summary Calendar


                                 ADAM R. MILLER,

                                                           Plaintiff-Appellant,

                                      versus

                 AMERICAN INTERNATIONAL GROUP, INC.;
         THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA;
                      AIG CLAIMS SERVICES, INC.;
                TEXAS WORKERS COMPENSATION COMMISSION,

                                                           Defendants-Appellees.


             Appeal from the United States District Court
                  for the Northern District of Texas
                            (3:02-CV-553-P)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Adam    R.   Miller    appeals,       pro   se,   the    dismissal       of   his

complaint,     which      claims     the    wrongful       denial     of     workers’

compensation benefits.           The action was removed to federal court

after Miller amended his complaint in state court, claiming the

defendants     violated    the     Constitution      and   federal     laws.       The

district    court   dismissed       the    federal     claims   with       prejudice,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
pursuant to FED. R. CIV. P. 12(b); declined to exercise supplemental

jurisdiction over the state law claims; and dismissed them without

prejudice.

     Contrary to Miller’s contention, the record reflects:        the

procedures used by the district court were fair; and Miller was

afforded ample opportunity to state his best case.     See Bazrowx v.

Scott, 136 F.3d 1053, 1054 (5th Cir.), cert. denied, 525 U.S. 865

(1998).

     With     one   exception,   Miller’s    conclusional   appellate

contentions do not explain how the district court erred.       Pro se

briefs are afforded liberal construction, see Haines v. Kerner, 404
U.S. 519, 520-21 (1972); nevertheless, pro se litigants must brief

contentions in order to preserve them.      Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).     With the exception of Miller’s bad-

faith claim against the workers’ compensation insurer, which arises

under state law, the district court’s dismissal with prejudice of

Miller’s federal claims is AFFIRMED.

     Concerning that bad-faith claim, the district court may have

erred in determining that a Texas workers’ compensation claimant

cannot maintain such a claim.     See, e.g., American Motorists Ins.

Co. v. Fodge, 63 S.W.3d 801, 802 (Tex. 2001).      Because this claim

sounded in state tort law only, however, it should have been

dismissed without prejudice, as were Miller’s other state law

claims.     Accordingly, that part of the judgment dismissing this

                                   2
claim with prejudice is VACATED and this case is REMANDED, so that

judgment may be corrected to reflect that the bad-faith claim is

dismissed without prejudice.

              AFFIRMED IN PART; VACATED IN PART; AND REMANDED




                                3